DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With respect to claims 1, 19, and 20, the applicant claims “different pairs of the plurality of potential destinations”. It is not clear to the examiner how said pairs are formed. Furthermore, it is not clear what the applicant is conveying with comparing pairs of destination, i.e. what should be compared? The metes and bounds of the claimed limitation are vague and ill-defined rendering the claims indefinite.
Claims 2-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being dependent on rejected independent claim 1 and for failing to cure the deficiencies recited above.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) determining and weighting similarities of destinations and clustering the destinations based on the weighted similarities.
The limitations of determining and weighting similarities of destinations and clustering the destinations based on the weighted similarities, as drafted, are a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “by a processor, (Claims 19 and 20)” nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “by a processor” language, “determining” in the context of this claim encompasses the user thinking that the similar destinations should be clustered together. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claims recite an abstract idea.
This judicial exception is not integrated into a practical application. In particular, claims 1-2, 7-8, and 10-18 do not recite any additional element that integrates the abstract idea into a practical application. Claims 3-6 and 9 recite the additional elements 
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor to perform both the steps and receiving an input and displaying the result amount to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claims are not patent eligible.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 10, and 18-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Krumm et al US 2011/0282571 A1 (hence Krumm).
In re claims 1, 19, and 20, Krumm discloses systems and/or methods that facilitate probabilistically predicting destination(s) (Abstract and paragraph 0006) and teaches the following:
determining a plurality of similarities between different pairs of the plurality of potential travel destinations (Fig.7 and Paragraphs 0062 and 0064); weighting the plurality of similarities using contextual information related to the user (Paragraphs 0065 and 0068); and clustering part of the plurality of potential travel destinations based on the plurality of weighted similarities (Paragraphs 0065 and 0090)
In re claim 10, Krumm teaches the following:
wherein the contextual information related to the user is one of a current location of the user, and a visit frequency of the respective pair of the plurality of potential travel destinations (Paragraph 0072)
In re claim 18, Krumm teaches the following:
determining the plurality of potential travel destinations from user generated content (Paragraph 0031)

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Hershey et al US 2015/0134244 A1 discloses a method in a navigation system, for predicting travel destinations according to a history of destinations.
Degushi et al US 2019/0101408 A1 discloses a method for specifying a possible arrival point by grouping the destination points located adjacent to each other to generate a destination point group (Paragraph 0011).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAMI KHATIB whose telephone number is (571)270-1165. The examiner can normally be reached M-F: 7:00am-7:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on 571-272 2706. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/RAMI KHATIB/Primary Examiner, Art Unit 3669